30 F.3d 126
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Frank P. GIFFORD, ET AL., Appellants,v.KEY BANK OF MAINE, Appellee.
No. 93-2063
United States Court of Appeals,First Circuit.
July 7, 1994

Appeal from the United States District Court for the District of Maine [Hon.  D. Brock Hornby, U.S. District Judge ]
Frank Gifford and Elaine Gifford on brief pro se.
Jana S. Stabile and Michael S. Haenn on brief for appellee.
D.Me.
AFFIRMED.
Before Cyr, Boudin and Stahl, Circuit Judges.
Per Curiam.


1
Appellants, former chapter 7 debtors, appeal a district court order affirming a bankruptcy court order dismissing appellants' second motion to reopen their chapter 7 proceedings, this time for the purpose of challenging appellee's right to enforce its real estate mortgage against debtors' residence.  Upon careful review, we summarily affirm the dismissal order as appellants have demonstrated no abuse of discretion.


2
Affirmed. See Loc.  R. 27.1.